Case 1:19-cv-09439-PKC Document 250-3 Filed 07/01/20 Page 1 of 35




                Exhibit C
Case 1:19-cv-09439-PKC Document 250-3 Filed 07/01/20 Page 2 of 35




             Exhibit 4
       Case 1:19-cv-09439-PKC Document 250-3 Filed 07/01/20 Page 3 of 35

CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SECURITIES AND EXCHANGE COMMISSION, :
                                    :                       19 Civ. 9439 (PKC)
                     Plaintiff,
                                                            ECF Case
                       -against-

TELEGRAM GROUP INC. and TON ISSUER
INC.,

                                   Defendants.
                                                        x

                    DEFENDANTS' RESPONSES AND OBJECTIONS TO
                    PLAINTIFF'S FIRST SET OF INTERROGATORIES

                Pursuant to Rules 26 of the Federal Rules of Civil Procedure and the Local Civil

Rules for the Southern District of New York ("Local Rules"), Defendants Telegram Group Inc.

("Telegram") and TON Issuer Inc ("TON Issuer" and collectively with Telegram, "Defendants")

hereby respond and object to Plaintiff's First Set of Interrogatories to Defendants dated

November 1, 2019 (the "Interrogatories"), propounded by Plaintiff United States Securities and

Exchange Commission ("Plaintiff') in the above-captioned case ("Action").

                         GENERAL RESPONSES AND OBJECTIONS

                The following general objections are hereby incorporated into each of the

objections to specific Interrogatories as if they were set forth in full in the specific objection.

The objections to specific Interrogatories are intended to amplify the general objections and

neither limit the applicability of any of the general objections nor waive any objections that may,

in addition to those set forth, be applicable to the specific Interrogatories.

               1.       Defendants object to the Interrogatories to the extent that they seek

discovery of information protected from disclosure by the attorney-client privilege, work-product
       Case 1:19-cv-09439-PKC Document 250-3 Filed 07/01/20 Page 4 of 35

CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER


doctrine or any other applicable privilege, doctrine, rule, immunity or ground for non-production.

Nothing done in relation to the Interrogatories is intended to or shall operate as a waiver by

Defendants, intentionally or otherwise, of the attorney-client privilege, work-product doctrine or

any other applicable privilege, doctrine, rule, immunity or ground for non-production.

               2.      Defendants object to the Interrogatories to the extent that they seek

information that is protected by foreign law from searches, access, export or production,

including, but not limited to, the requirements of the European Commissions, national laws

implementing the Directive on Privacy and Electronic Communications (2002/58/EC), the

General Data Protection Regulation (2016/679), the United Kingdom's Data Protection Act 2018

or any other similar national privacy law, or that is otherwise protected from discovery or

disclosure under any applicable order, rule, law or privilege (together, the "Protected

Information"). To the extent that the Interrogatories may be construed as seeking such Protected

Information, Defendants claim and invoke all applicable protections available, including, but not

limited to, those enumerated in this paragraph. Any inadvertent production or disclosure of any

Protected Information shall not be deemed a waiver of any right, privilege or immunity, or of any

other ground for objecting to discovery with respect to such disclosure, or of Defendants' right to

object at any time, including but not limited to, during the course of the Action, to the use of

such Protected Information.

               3.      Defendants object to the Interrogatories to the extent they seek

information that is beyond the jurisdictional reach of Plaintiff and are therefore irrelevant.

               4.      Defendants object to the Interrogatories, including the Definitions and

Instructions, to the extent they purport to impose greater obligations on Defendants than those




                                                  2
      Case 1:19-cv-09439-PKC Document 250-3 Filed 07/01/20 Page 5 of 35

CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

imposed by the Federal Rules of Civil Procedure, the Local Rules or any other applicable law or

rule applicable to the Action.

               5.       Defendants object to the Interrogatories to the extent that they purport to

require Defendants to produce trade secrets, proprietary, confidential or sensitive business

information or personal information concerning any employee or other individual. Defendants

will produce such documents only to the extent that they are relevant to any claim or defense of a

party to the Action, and only pursuant to the Protective Order to be agreed to by the parties and

entered by the Court.

               6.       Defendants object to the Interrogatories to the extent that they contain

vague, ambiguous, undefined or argumentative terms, and to the extent that the Interrogatories

assume disputed facts or legal conclusions in connection with the information requested.

Defendants hereby deny all such disputed facts and legal conclusions.

               7.       Defendants object to the Interrogatories to the extent that they purport to

require Defendants to disclose information (i) already in Plaintiff's possession, custody or

control; (ii) in the public domain; or (iii) available to Plaintiff from a more convenient, less

burdensome or less costly source than Defendants, on grounds that such Interrogatories are

overbroad and unduly burdensome.

               8.       Defendants object to the Interrogatories to the extent that they purport to

require Defendants to disclose information (i) not in Defendants' actual possession, custody or

control; or (ii) created or held by any person or entity other than Defendants themselves, on

grounds that such Interrogatories are overbroad and unduly burdensome.

               9.       Defendants respond to the Interrogatories based upon Defendants' current

knowledge and documents and information presently available to Defendants that they have been



                                                  3
        Case 1:19-cv-09439-PKC Document 250-3 Filed 07/01/20 Page 6 of 35

CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

able to identify through reasonable efforts. In responding to the Interrogatories, Defendants

reserve, and expressly do not waive, the right to present or rely upon subsequently developed

legal theories or additional information discovered, obtained or inadvertently omitted at this

time.

               10.     Defendants respond to the Interrogatories based on their reasonably

diligent investigation to date and understanding of the facts at this time, and reserve all rights to

supplement or amend any of their responses to the Interrogatories as further information

becomes available. Defendants submit these responses without conceding, and reserve the right

to object to, the relevancy, materiality, competency or admissibility of any information produced

in response to the Interrogatories. Defendants also reserve the right to assert additional

objections to the Interrogatories, or any other requests for documents or information, if such

additional objections become apparent in the future.

               11.     By providing these responses to the Interrogatories, Defendants in no way

waive any rights or defenses in this action, including but not limited to defenses based on

personal jurisdiction, all of which are expressly preserved.

                    OBJECTIONS TO DEFINITIONS AND INSTRUCTIONS

               Without waiving or departing from the objections above, and specifically

incorporating those objections in the Specific Responses and Objections below, the Defendants

make the following specific objections to the Interrogatories' Definitions and Instructions:

               1.      Defendants object to each of the Instructions to the extent they seek to

impose requirements beyond those imposed by the Federal Rules of Civil Procedure and the

Local Rules. Defendants will comply with the requirements of the Federal Rules of Civil

Procedure and the Local Rules.



                                                  4
        Case 1:19-cv-09439-PKC Document 250-3 Filed 07/01/20 Page 7 of 35

CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                  2.       Defendants object to the Definition of "Telegram" insofar as it extends to

"TON Foundation, TON Labs, TON Reserve, their predecessors, successors, affiliates, an

subsidiaries, as well as their current and former officers, employees, directors and any person

acting, directly or indirectly, on their behalf including, without limitation, Pavel and Nicholas

Durov," as it purports to require a response from persons and entities other than Defendants,

including those that are not subject to personal jurisdiction (whether generally or with respect to

the Subpoena), which were not themselves named in or served with the Interrogatories, which

are established and licensed in countries other than the United States and operate subject to the

laws of such countries or which are or may be deemed to be separate legal entities for certain

purposes, including all purposes relevant to these responses and objections. Defendants will

only respond with knowledge and information within the "possession, custody or control" of

Telegram and TON within the meaning of the Federal Rules of Civil Procedure.

                  3.       Defendants object to Definition No. 1 to the extent it purports to broaden

the uniform definitions in Local Rule 26.3. Defendants will interpret "or," "and," "and/or,"

"each," "every," "any" and "all" as set forth in Local Rule 26.3(d).

                  4.       Defendants object to Definition No. 4' because the term "Applications" is

vague, ambiguous, overbroad and seeks to impose burdens not contemplated by the Federal

Rules of Civil Procedure or the Local Rules by including "applications, programs, or services

that may be used or that are intended to be used" within its scope.




  There are two definitions labeled as Definition No. 4. This objection applies to the second Definition No. 4
regarding the term "Applications."



                                                          5
       Case 1:19-cv-09439-PKC Document 250-3 Filed 07/01/20 Page 8 of 35

CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER


                         SPECIFIC RESPONSES AND OBJECTIONS

INTERROGATORY NO. 1:

                Identify what materials, in whatever format and on whatever medium and if any
exist, that you have used to market Grams to US purchasers but you did not use to market Grams
to non-US purchasers, or vice-versa.

RESPONSE TO INTERROGATORY NO. 1:

               Defendants object to this Interrogatory on the grounds that it is overly broad,

unduly burdensome and seeks information that is neither relevant to any claim or defense in the

Action nor proportional to the needs of the Action, including, without limitation, because

Interrogatory No. 1 seeks information that Defendants previously produced to Plaintiff.

               Subject to and without waiving their objections, Defendants respond to this

Interrogatory as follows. Defendants used the same materials regarding the TON Blockchain

and Grams with U.S. and non-U.S. purchasers in connection with the private placement, which

was conducted pursuant to exemptions to registration under Regulation D (for U.S. purchasers)

and Regulation S (for non-U.S. purchasers).

INTERROGATORY NO. 2:

                Identify all current actual uses of Grams and all contemplated uses for Grams at
the time of their anticipated launch.

RESPONSE TO INTERROGATORY NO. 2:

               Defendants object to this Interrogatory on the grounds that it is vague, ambiguous

and seeks information that is neither relevant to any claim or defense in the Action nor

proportional to the needs of the Action, including, without limitation, because Interrogatory No.

2 seeks information that is not in Defendants' possession, custody or control. Defendants also

object to Interrogatory No. 2 as it is duplicative with Plaintiff's prior discovery requests.




                                                  6
       Case 1:19-cv-09439-PKC Document 250-3 Filed 07/01/20 Page 9 of 35

CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

               Subject to and without waiving their objections, and subject to further discovery

in this Action, Defendants respond to this Interrogatory as follows. Grams do not have any

"current actual uses" because they not exist yet. As set forth in the purchase agreements entered

into with private placement purchasers, Grams will only be created if and when the TON

decentralized blockchain platform is successfully launched, which has not occurred. If the TON

platform is successfully launched, and Grams are created and distributed pursuant to the

purchase agreements, Defendants anticipate that Grams will immediately be useable (i) as tender

for commercial transactions and a medium of exchange for users on the TON Blockchain, which

will be capable of quickly processing and recording such transactions; (ii) to serve as stakes

deposited by third parties in order to be selected to serve as validators to validate transactions on

the TON Blockchain and thereby be awarded more Grams; (iii) to serve as capital lent out to

validators and others; (iv) to serve as voting power for Gram holders required to support or

oppose changes in certain parameters of the TON Blockchain protocol; and (v) in connection

with TON Payments, a platform for micropayments that will be available at the time of the

anticipated launch of the TON Blockchain.

               Defendants further respond that Grams will have additional expected uses on the

TON Blockchain, including: (i) to pay for the processing of smart contracts and applications that

are developed on the TON Blockchain by third parties, and (ii) to pay for services or the storing

of data through TON Storage, which Defendants expect will be available at the time of the

anticipated launch of the TON Blockchain, as well as through any other applications that may be

built on the TON Blockchain by third parties, including those identified in Defendants' response

to Interrogatory No. 5.




                                                  7
      Case 1:19-cv-09439-PKC Document 250-3 Filed 07/01/20 Page 10 of 35

CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                In addition, Defendants currently contemplate, subject to further consideration

and final confirmation, that Grams may be used by the yet-to-be established TON Foundation:

(i) as a means by which to dampen upward market price volatility of Grams in order to promote

their usage as a bona fide currency for commercial transactions, and (ii) as potential incentive

payments to third-party computer scientists or third-party developers who contribute to or

promote the consumptive use of Grams. Defendants have reserved and continue to reserve all

rights to change, modify, or eliminate the existence or functions of the TON Foundation.

                Further, because the TON Blockchain has not yet launched and Grams do not yet

exist, there may be additional uses and functions for Grams of which Defendants are not

currently aware and/or will be developed over time based on the efforts of the decentralized

community of developers and others.

INTERROGATORY NO. 3:

             Identify all individuals and entities outside of Telegram with whom you
communicated regarding the development of Applications.

RESPONSE TO INTERROGATORY NO. 3:

               Defendants object to this Interrogatory on the grounds that it is vague, ambiguous,

overly broad, unduly burdensome and seeks information that is neither relevant to any claim or

defense in the Action nor proportional to the needs of the Action, including, without limitation,

because the phrase "regarding the development of Applications" is vague, ambiguous, and overly

broad. Defendants also object to Interrogatory No. 3 as it is duplicative with Plaintiffs prior

discovery requests.

               Subject to and without waiving their objections, and subject to further discovery

in this Action, Defendants respond to this Interrogatory as follows. The TON Blockchain's code

is entirely open source and is publicly available at: https://test.ton.org/, along with all guidelines

                                                   8
       Case 1:19-cv-09439-PKC Document 250-3 Filed 07/01/20 Page 11 of 35

CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER


and step-by-step instructions regarding how to create and test applications and smart contracts on

the TON Blockchain.2 Accordingly, anyone in the world can access this code and develop

applications and smart contracts for the TON Blockchain. Defendants further respond that, from

time to time, they have had communications with numerous parties regarding the potential

development of applications and uses for Grams on the TON Blockchain, including TON Labs,

Gett (potential integration with TON), Achieve (proposed real-time advertising platform on top

of TON Blockchain), DrimSim, Telefonica, Payphone, CryptoBazaar, Beproducer, Everstake,

Mercuryo, PrivatBank, KupiBilet, WEBPAY, participants in TON Contests, and purchasers in

the private placement, and refer Plaintiff to the ongoing document productions by Defendants

and third parties and/or upcoming depositions in this action as a more convenient and practical

and less burdensome source for this information.

INTERROGATORY NO.4:

             Identify all individuals and entities outside of Telegram with whom you
communicated concerning a validation pool or the validation process for TON.

RESPONSE TO INTERROGATORY NO.4:

                  Defendants object to this Interrogatory on the grounds that it is vague, ambiguous,

overly broad, unduly burdensome and seeks information that is neither relevant to any claim or

defense in the Action nor proportional to the needs of the Action, including, without limitation,

because, as drafted, it is overbroad and would include all communications involving the offering

documents from the private placement and seeks the identifies of individuals and entities

unrelated to the claims and defenses in the Action. Defendants also object to Interrogatory No. 4

as it is duplicative with Plaintiffs prior discovery requests.


2 Further public information about the TON code and activity involving it can be found at: https://github.com/ton-
blockchain/ton.



                                                         9
      Case 1:19-cv-09439-PKC Document 250-3 Filed 07/01/20 Page 12 of 35

CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER


               Subject to and without waiving their objections, and subject to further discovery

in this Action, Defendants respond to this Interrogatory as follows. The TON Blockchain's code

is entirely open source and is publicly available at: https://test.ton.org/, along with all guidelines

and step-by-step instructions regarding how to become a validator on the TON Blockchain and

the validation process. Accordingly, anyone in the world can access this code and follow the

instructions to become a validator on the TON Blockchain. Defendants further respond that,

from time to time, numerous parties have expressed an interest in validation and/or custody

solutions for Grams, including Coinbase, Anchorage, Ledger, TON Labs, Gram Vault,

Blockchain.com, Passport, Turiya, P2PPE, European Securitization Company, Draper Dragon,

Anzhelika Minkova, Whiteridge, Pacific Liberty, EDAM, and Victor Iarutov, among others, and

refer Plaintiff to the ongoing document productions by Defendants and third parties and/or

upcoming depositions in this action as a more convenient and practical and less burdensome

source for this information.

INTERROGATORY NO. 5:

               Describe the stage of development of all Applications.

RESPONSE TO INTERROGATORY NO. 5:

               Defendants object to this Interrogatory on the grounds that it is vague, ambiguous,

overly broad, unduly burdensome and seeks information that is neither relevant to any claim or

defense in the Action nor proportional to the needs of the Action, including, without limitation,

because, as drafted, Interrogatory No. 5 is so vague as to the information it seeks in asking for

the "stage of development" and so broad in its definition of "Applications" that it is

unanswerable and calls for information that is not in Defendants' possession, custody or control.




                                                  10
      Case 1:19-cv-09439-PKC Document 250-3 Filed 07/01/20 Page 13 of 35

CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER


Defendants also object to Interrogatory No. 5 as it is duplicative with Plaintiffs prior discovery

requests.

               Subject to and without waiving their objections, and subject to further discovery

in this Action, Defendants respond that Telegram has fully developed the TON Wallet, a

cryptographic wallet application designed for storing and transferring Grams. The TON Wallet

application will be available at the time of the launch of the TON Blockchain. Upon information

and belief, other third parties have also developed cryptographic wallets that will provide

functionality to store and transfer Grams (for example, see: https://buttonwallet.com/;

https://mercuryo.io/business/ acquiring/; https://atomicwallet.io/ton-wallet).

               Defendants further respond that Telegram has successfully completed

development of the following components that will be ready and available as part of the TON

Blockchain at the time of its anticipated launch: (i) TON DNS — a service for assigning human-

readable names to accounts, smart contracts, services and network nodes; (ii) TON Payments — a

platform for micropayments; and (iii) TON Services — a platform for third-party services on the

TON Blockchain that provides user-friendly interfaces for decentralized applications and smart

contracts. Telegram is in the process of completing the development of (i) TON Storage, a

distributed file-storage technology for storing files and large amounts of data, and (ii) TON

Proxy, a network proxy/anonymizer used to safeguard the identity and IP addresses of TON

nodes, both of which Telegram expects will be full developed and available as part of the TON

Blockchain at the time of its anticipated launch.

               Defendants further respond that the TON Blockchain code is entirely open source

and is publicly available at: https://test.ton.org/, along with all guidelines and step-by-step

instructions regarding how to create and test applications and smart contracts on the TON



                                                  11
       Case 1:19-cv-09439-PKC Document 250-3 Filed 07/01/20 Page 14 of 35

CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

Blockchain. Accordingly, anyone in the world can access this code and develop applications and

smart contracts for the TON Blockchain. As of the date of this Response, tens of thousands of

parties have downloaded the TON Light Client and TON Light Wallet from the site.

Additionally, Defendants hosted a contest on Telegram called "TON Contests," in which 66

parties submitted solutions and 41 parties produced working smart contracts, resulting in at least

50 new smart contracts representing competing versions of four applications (TON DNS;

MultiSig Wallet; Asynchronous Payment Channels; and Synchronous Payment Channels). See

haps://contest.corn/blockchain. Defendants anticipate that these smart contracts are likely to

operate on the TON Blockchain at the time of its anticipated launch.

               Defendants further respond that there have been numerous public reports,

websites and articles regarding the development of applications and services for the TON

Blockchain. Without making any representations as to the accuracy or completeness of the

following, Defendants refer Plaintiff to the following public reports, websites and other resources

for additional information regarding the development or potential development of applications

and uses for Grams and the TON Blockchain:

Name             Developer      Notes Based on Third Party         Link(s)
                                Description

SOL2TVM          TON Labs       Tool to ensure contract            https://www.coindesk.com/telegr
compiler                        compatibility between Ethereum     ams-blockchain-will-be-
                                platform and TON Virtual           compatible-with-ethereum-ton-
                                Machine                            labs-says

                                                                   https://cryptobriefing.com/telegr
                                                                   am-ton-labs/

                                                                   https://cointelegraph.com/news/r
                                                                   eport-telegrams-ton-blockchain-
                                                                   to-be-compatible-with-ethereum-
                                                                   dapps

                                                                   https://docs.ton.dev/86757ecb2/p
                                                                   /04a4ba

                                                12
      Case 1:19-cv-09439-PKC Document 250-3 Filed 07/01/20 Page 15 of 35

CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER


LLVM            TON Labs   LLVM-based compiler designed to        https://ton.dev/toolchain
compiler                   convert sources from multiple
                           high-level languages into its IR       https://docs.ton.dev/86757ecb2/p
                           and then into TVM bytecode             /04a4ba

TON Labs        TON Labs   TON Labs proprietary                   https://ton.dev/node-se
Local Node                 implementation of TON Node
                                                                  https://docs.ton.dev/86757ecb2/p
                                                                  /04a4ba

TON Labs        TON Labs   CLI tool for streamlined usage         https://ton.dev/node-se
SDK
                                                                  https://docs.ton.dev/86757ecb2/p
                                                                  /04a4ba

TON Labs        TON Labs   Compiler kit with the latest           https://ton.dev/node-se
Toolchain                  versions of TON Labs LLVM and
                           So12TMV compilers                      https://docs.ton.dev/86757ecb2/p
                                                                  /04a4ba

Ton Labs Node   TON Labs   Provides a set of developer tools to   https://ton.dev/node-se
SE                         develop and compile smart
                           contracts in Solidity, C and C ++;
                           run, deploy and test contracts
                           locally using client libraries for
                           Rust, React Native, Web and
                           Nodejs; and make various queries
                           to key blockchain objects using
                           GraphQL protocol with
                           subscription options


Button Wallet   Button     Wallet that supports BTC, ETH,         https://www.forbes.com/sites/bill
                           LTC, BCH, ETC, Waves, Stellar          ybambrough/2019/08/26/telegra
                           Lumens (XLM) and ERC-20                ms-300-million-users-could-
                           tokens; will facilitate exchange of    soon-be-trading-bitcoin-and-
                           Grams for other cryptocurrencies       cryptodespite-serious-security-
                                                                  warning/#1aa7fb523fe9

                                                                  https://buttonwallet.com/

Mercuryo Pay    Mercuryo   Allows customers to pay with BTC       https://mercuryo.io/business/acq
                           & ETH; will process Grams once         uiring/
                           TON Blockchain launches


AdGram          AdGram     Advertising platform that allows       https://adgram.io/
                           advertisers to create advertising
                           campaigns and channel owners to
                           monetize their audience


                                            13
     Case 1:19-cv-09439-PKC Document 250-3 Filed 07/01/20 Page 16 of 35

CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER


BeProducers   BeProducers   Facilitates production of films for    https://beproducer.pro/news-and-
                            Gram holders                           analytics/d1f138a5e-262f-48d3-
                                                                   87be-020530e2317d

TON dApps     Crypt°Bazar   Includes pre-selected projects to be   https://ton.cryptobazar.io/
Marketplace                 launched on TON Blockchain

Drimsim SIM   Drimsim       Universal SIM and mobile expense       https://m.facebook.com/3349089
              Global        card                                   50536095/posts/4329058174030
                                                                   74?d=n&substory_index=0&sfns
                                                                   =mo

                                                                   https://twitter.com/drimsimgloba
                                                                   llstatus/1197175207649304577?
                                                                   s=21

                                                                   https://blog.drimsim.com/drimsi
                                                                   m-budet-prinimat-crypto-gram

Denim         Denim         Dating application for TON             https://dcntrIzd.app/2019/11/17/d
                            Blockchain                             enim/

Unovis        Unovis        Marketplace for art using TON          https://dcntrIzd.app/2019/10/23/u
              Forum         Blockchain                             novis/

DareApp       Eristica      Mobile video platform                  https://dentrIzd.app/2019/10/13/d
                                                                   areapp/



Posh.space    Posh.space    Digital fashion store                  https://dentrIzd.app/2019/10/12/p
                                                                   oshspace/

                                                                   https://posh.space/

Pregnancy     Mobile        Pregnancy related app                  https://dentrIzd.app/2019/10/10/p
Tracker       Dimension                                            regnancy-tracker/
              LLC
                                                                   https://pregnancytracker.app/

U-Robot       u-robot       Chat-bot app; customized online        https://dentrIzd.app/2019/10/09/u
                            store or personal page                 robot./

                                                                   http://u-robot.net



Incognito     Incognito     Mobile network related app             https://dcntrIzd.app/2019/10/08/i
                                                                   ncognito/



                                             14
         Case 1:19-cv-09439-PKC Document 250-3 Filed 07/01/20 Page 17 of 35

CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER


Kelvpn           Kelvpn         VPN marketplace operating on top       https://dcntrlzd.app/2019/10/07/k
                                of decentralized network               elvpn/

                                                                       https://kelvpn.com/

EzDapps          Apla           Dapps Marketplace                      https://dcntrlzd.app/2019/10/06/e
                                                                       zapps/

Spatium          Spatium        Wallet with enterprise-level           https://dcntrlzd.app/2019/10/05/s
                                security                               patium/

                                                                       https://spatium.net/

Viewst           Viewst         Uses micropayments channel             https://viewst.com/
                                network to accept payments from
                                users on TON Blockchain network
                                as well as from other services; uses
                                file-distributed storage technology
                                for keeping assets and optimizing
                                storage for large video files;
                                provides optimized templates to
                                create digital graphic assets for
                                Telegram channels and other TON
                                Services

Worldwide        Optimal.one    Worldwide Hackathon for the            http://www.optimal.one/
Hackathon                       promotion of TON Blockchain
                                projects

ParJar           Parachute      Allows users to send                   https://beincrypto.com/cryptocur
                                cryptocurrency tips on Telegram        rency-tips-on-telegram-reach-
                                                                       500000-milestone-in-just-a-year/

TON-based        Appreciate     Proposed real-time advertising
real-time                       platform on top of TON
advertising                     Blockchain
platform

copperbits/TO    Copperbits     R&D group focused on TON               https://github.com/copperbits/TO
N                (on GitHub)    Blockchain on GitHub                   N

                                                                       https://t.me/ton_research

TON.Broxus       Finex Future   Java wrapper for TON                   https://github.com/broxushon-
                                                                       client

Atomic TON       Atomic         Universal cryptocurrency wallet        https://atomicwall etio/ton-wallet
Wallet




                                                 15
      Case 1:19-cv-09439-PKC Document 250-3 Filed 07/01/20 Page 18 of 35

CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER


TON_tokens         Emelyanenko Simple tokens for TON                   https://github.com/Emelyanenko
                   K                                                   K/TON_tokens

ton_client         formony        Python API client for TON            https://github.com/formony/ton_
                                                                       client

TON Watcher        TON Center     Will allow users to search for       https://tonwatcher.corn/
                                  addresses or blocks on TON
                                  Blockchain

TON.shi Public     TON.sh         HTTP-based experimental              https://ton.sh/api
API                               interface for developers; explorer
                                  to search for addresses or
                                  transactions on TON Blockchain


                 Because the TON Blockchain has not yet launched, the existence and

development of all potential applications, smart contracts or other services on the TON

Blockchain is not currently known and may not be known unless and until the TON Blockchain

is launched.

INTERROGATORY NO. 6:

                Identify all persons or entities that were to receive or will receive Grams from
you, including the amount of Grams and intended date of receipt, the approximate amount of
such receipts, and the entity that will distribute such Grams to such person or entity, including
without limitation distributions of Grams to certain purchasers who entered into agreements for
Grams in 2018, users of your "Telegram Messenger" application, and others.

RESPONSE TO INTERROGATORY NO. 6:

                 Defendants object to this Interrogatory on the grounds that it is vague, ambiguous,

overly broad, unduly burdensome and seeks information that is neither relevant to any claim or

defense in the Action nor proportional to the needs of the Action, including, without limitation,

because Interrogatory No. 6 seeks the identities of persons or entities unknown to Defendants

and thus beyond Defendants' possession, custody or control. Defendants also object to

Interrogatory No. 6 because such information has already been provided to Plaintiff, including

on October 3, 2018, February 27, 2019, October 4, 2019, and November 15, 2019. In addition to


                                                  16
      Case 1:19-cv-09439-PKC Document 250-3 Filed 07/01/20 Page 19 of 35

CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

the information already provided, Defendants further respond that (i)

n         ot only purchased in Round One for $25MM but also in Round Two for $2.45MM; (ii)

                             urchase in Round One was for $11MM; (iii) iurchase

in Round Two was for $1MM; and (iv)                                     as assigned its interest in

the purchase agreements to

               Because the TON Blockchain has not yet launched and Grams have not yet been

created, Defendants further respond that beyond the private placement purchasers already

identified to Plaintiff and as described in connection with the currently expected allocation of

Grams at launch, Defendants do not currently know the identities of anyone else who will obtain

Grams if and when the TON Blockchain launches and Grams are created.

INTERROGATORY NO. 7:

               Identify all steps you took to determine whether any initial purchaser of Grams
acquired or had acquired Grams for him, her, or itself, or for other persons.

RESPONSE TO INTERROGATORY NO. 7:

               Defendants object to this Interrogatory on the grounds that it is vague, ambiguous,

includes conclusions of law, and seeks information that is neither relevant to any claim or

defense in the Action nor proportional to the needs of the Action, including, without limitation,

because Interrogatory No. 7 seeks information regarding the acquisition of Grams, which have

not yet been distributed. Defendants also object to Interrogatory No. 7 as it is duplicative with

Plaintiffs prior discovery requests.

               Subject to and without waiving their objections, and subject to further discovery

in this Action, Defendants respond to this Interrogatory as follows. Because the TON

Blockchain has not yet launched and Grams do not yet exist, no one has "acquired" Grams.




                                                17
      Case 1:19-cv-09439-PKC Document 250-3 Filed 07/01/20 Page 20 of 35

CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

Defendants further respond to this Interrogatory that, in connection with the private placement,

they obtained express representations and warranties from all purchasers that included:

                        "the Purchaser is entering into this Purchaser Agreement and purchasing

Tokens on its own behalf and not for the benefit of any other person" (Schedule 2 No. 19);

               (ii)     "the Purchaser is purchasing the Tokens for its own account and not with a

view towards, or for resale in connection with, the sale or distribution thereof (provided,

however, that by making the representations and warranties herein, except as set forth in this

Purchase Agreement, the Purchaser does not agree to hold any of the Tokens for any minimum

or other specific term and reserves the right to dispose of the Tokens at any time in accordance

with applicable securities laws and the terms of this Purchase Agreement). The Purchaser does

not presently have any agreement or understanding, directly or indirectly, with any Person to

distribute any of the Tokens" (id. No. 6); and

               (iii)    "the Purchaser has completed and delivered to the Issuer a KYC Form and

the information contained in such KYC Form is true, accurate and not misleading as at the date

hereof' (id. No. 20).

               All private placement purchasers further warranted "that each of the Purchaser's

Warranties is true, accurate and not misleading as at the date hereof and as at the Network

Launch Date." (Round One Purchase Agreements 6.1.) As a condition precedent to any delivery

of Grams pursuant to the Purchase Agreements, each purchaser's warranties must "remain[] true,

accurate and not misleading on the Network Launch Date." (Id. 3(d).) Moreover, all private

placement purchasers warranted that        the Purchase was formed for the specific purpose of

entering into this Purchase Agreement and/or purchasing Tokens, then the Purchaser warrants to

the Issuer and the Parent that each of the Purchaser's Warranties is true, accurate and not



                                                 18
      Case 1:19-cv-09439-PKC Document 250-3 Filed 07/01/20 Page 21 of 35

CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER


misleading as at the date hereof and will be true, accurate and not misleading at the Network

Launch Date, in each case in respect of each person who holds an equity interest in the Purchaser

(each, a `Purchaser Investor') as if each such Purchaser Investor was the Purchaser

hereunder . . . ." (Id. 6.2.)

                 Defendants further respond that they undertook know-your-customer ("KYC")

and anti-money laundering ("AML") processes with respect to all private placement purchasers.

For example, Defendants distributed Purchase Agreements alongside a KYC Form that requested

information from all purchasers concerning their ownership structure (if they were entities). The

KYC Form required natural persons to provide a certified copy of a valid, government-issued

photo identification card, such as a driver's license or passport. For purchasers other than natural

persons (such as corporations, partnerships and trusts), the KYC From required that they provide

the following:

               a.       a document evidencing legal existence of the entity such as the
certified copy of articles of incorporation, a government issued business license,
partnership agreement or trust instrument; and

               b.      a certified copy of a valid, government-issued photo identification
card such as a driver's license or passport for at least one of the following:

                                a director of the entity;

                        ii.     persons with 25% or more ultimate beneficial ownership of
                                the entity;

                        iii.    a partner/member of the entity; or

                        iv.     a managing executive of the entity.

                 Defendants further respond that they engaged Lawson Conner Services Ltd.

("Lawson Conner"), a UK-based provider of regulatory infrastructure and managed compliance

services and software in connection with the private placement. Lawson Conner reviewed the



                                                  19
      Case 1:19-cv-09439-PKC Document 250-3 Filed 07/01/20 Page 22 of 35

CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

KYC Forms submitted for all purchasers in the private placement (the "KYC/AML Process").

After Lawson Conner conducted its KYC/AML Process, Defendants engaged Credit Suisse to

conduct its own KYC process on the KYC Forms.

                Defendants further respond that Representation Letter Questionnaires ("Rep

Letters") were prepared by U.S. or applicable local counsel and completed by each purchaser in

respect of each jurisdiction (a) in which the purchaser resided (if the purchaser was a natural

person), (b) in which the purchaser was formed (if the purchaser was an entity), (c) in which the

purchaser or its representative(s) received the offer to enter into the Purchase Agreement, and (d)

in which the purchaser or its representative(s) would place its buy order. The Rep Letters

covered numerous jurisdictions and required the purchaser to represent as to the purchaser's

eligibility to participate in the offering pursuant to applicable local law. Certain of the Rep

Letters required additional supporting documentation where such supporting documentation was

required under applicable law. For example, natural persons who submitted U.S. Rep Letters

were also required to submit a letter from a specified third party verifying their status as an

"accredited investor" (as defined in the rules and regulations under the U.S. Securities Act of

1933, as amended). In addition, if the purchaser was an entity, the purchaser was required to

indicated whether the Purchaser (a) was formed for the purpose of entering into the Purchase

Agreement or (b) solicited purchasers to participate in the purchase directly or indirectly through

an entity or otherwise. If the purchaser answered affirmatively to either question, the purchaser

was required to complete and deliver to the Defendants a Rep Letter for each person that held an

equity or similar interest in the purchaser.

               Defendants further respond that purchasers in the private placement also expressly

agreed that, subject to certain limited exceptions, they would not (a) offer, pledge, sell, contract



                                                 20
      Case 1:19-cv-09439-PKC Document 250-3 Filed 07/01/20 Page 23 of 35

CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

to sell, sell any option or contract to purchase, purchase any option or contract to sell, grant any

option, right or warrant to purchase, or otherwise transfer or dispose of, directly or indirectly, the

investment contract represented by the Purchase Agreement or any Grams, or any securities

convertible into or exercisable or exchangeable for the investment contract represented by the

Purchase Agreement or any Grams, or publicly disclose the intention to make any such offer,

sale, pledge or disposition, or (b) enter into any swap or other agreement that transfers, directly

or indirectly, in whole or in part, any of the economic consequences of ownership of the

investment contract represented by the Purchase Agreement or any Grams, whether any such

transaction described in clauses (a) or (b) is to be settled by delivery of the investment contract

represented by the Purchase Agreement or any Grams, in cash or otherwise.

               Defendants further respond that, in February 2018, they requested that each

private placement purchaser confirm in writing that: (1) "the representations and warranties

made to you in the Purchase Agreement, including in any Rep Letters delivered by you, remain

true, accurate, and not misleading as at the date hereof and will remain true, accurate and not

misleading as of the Payment Date"; (2) "you are entering into the Purchase Agreement and

purchasing Tokens on your own behalf and not for the benefit of any other person and you did

not solicit funds for this investment from any other person (in each case, other than in respect of

a Purchaser Investor for whom you have provided a Rep Letter)"; (3) "if you have not delivered

a U.S. Rep Letter, you represent and warrant that the offer or sale to you (and any Purchase

Investor) in this offering was made in an "offshore transaction" as defined in Regulation S under

the U.S. Securities Act of 1933"; and (4) "you acknowledge that (i) there are no registered

broker-dealers representing the Parent or the Issuer in this offering and (ii) you have taken advice




                                                 21
      Case 1:19-cv-09439-PKC Document 250-3 Filed 07/01/20 Page 24 of 35

CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER


from your investment adviser on whether it is appropriate for you to enter into the Purchase

Agreement and you are not relying on any such advice from the Parent or the Issuer."

               Defendants further respond that, from time to time, they have inquired as to

whether certain private purchasers had agreed to transfer or sell their interests in Grams, and, in

some instances, sought assurances that no transfers or sales had or would take place, advised the

purchasers not to make such transfers or sales, and/or canceled the relevant Purchase

Agreements.

INTERROGATORY NO. 8:

             Identify all persons who were involved or will be involved with the creation and
development of any Application.

RESPONSE TO INTERROGATORY NO. 8:

               Defendants object to this Interrogatory on the grounds that it is vague, ambiguous,

overly broad, unduly burdensome and seeks information that is neither relevant to any claim or

defense in the Action nor proportional to the needs of the Action, including, without limitation,

because Interrogatory No. 8 seeks the identities of persons or entities unrelated to the claims and

defenses in the Action, unknown to Defendants, and, thus, beyond Defendants' possession,

custody or control. Defendants also object to Interrogatory No. 8 as it is duplicative with

Plaintiffs prior discovery requests.

               Subject to and without waiving their objections, and subject to further discovery

in this Action, Defendants respond to this Interrogatory as follows. The TON Blockchain's code

is entirely open source and is publicly available at: https://test.ton.org/, along with all guidelines

and step-by-step instructions regarding how to create and test applications and smart contracts on

the TON Blockchain. Accordingly, anyone in the world can access this code and develop

applications and smart contracts for the TON Blockchain. Defendants further respond that there

                                                  22
      Case 1:19-cv-09439-PKC Document 250-3 Filed 07/01/20 Page 25 of 35


CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER


have been numerous public reports and articles regarding the development and potential

development of applications for the TON Blockchain by third parties and refer to their responses

to Interrogatory No. 5.

INTERROGATORY NO. 9:

               Identify all persons who are responsible for the integration of TON and Telegram
Messenger.

RESPONSE TO INTERROGATORY NO. 9:

               Defendants object to this Interrogatory on the grounds that it is vague, ambiguous

and seeks information that is neither relevant to any claim or defense in the Action nor

proportional to the needs of the Action, including, without limitation, because Interrogatory No.

9 seeks the identities of persons unrelated to the claims or defenses in the Action. Defendants

also object to Interrogatory No. 9 on the ground that the term "integration" is undefined, vague

and ambiguous. Defendants also object to Interrogatory No. 9 as it is duplicative with Plaintiff's

prior discovery requests.

               Subject to and without waiving their objections, and subject to further discovery

in this Action, Defendants respond there is no currently anticipated "integration of TON and

Telegram Messenger." Defendants further respond that Telegram and its employees will be

responsible for any integration of the TON Wallet and Telegram Messenger, should that occur.

Defendants further refer Plaintiff to the third party wallet applications identified in their response

to Interrogatory No. 5.

INTERROGATORY NO. 10:

              Identify all members or persons who are or will be associated with the TON
Foundation or TON Reserve.




                                                 23
      Case 1:19-cv-09439-PKC Document 250-3 Filed 07/01/20 Page 26 of 35

CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER


RESPONSE TO INTERROGATORY NO. 10:

               Defendants object to this Interrogatory on the grounds that it seeks information

that is neither relevant to any claim or defense in the Action nor proportional to the needs of the

Action, including, without limitation, because Interrogatory No. 10 seeks the identities of

"members or persons" unrelated to the claims or defenses in the Action. Defendants further

object to the phrase "associated with" as overly broad, vague and ambiguous. Defendants also

object to Interrogatory No. 10 as it is duplicative with Plaintiff's prior discovery requests.

               Subject to and without waiving their objections, and subject to further discovery

in this Action, Defendants respond to this Interrogatory as follows. Because the TON

Blockchain has not yet launched and the TON Foundation and TON Reserve have not been

established (and may never be established), there are no persons who are currently "associated"

with them. Defendants further respond that they currently contemplate, subject to further

consideration and final confirmation, that the TON Foundation will be established prior to the

launch of the TON Blockchain, but Defendants have reserved and continue to reserve all rights

to change, modify, or eliminate the existence, details or functions of the TON Foundation and

TON Reserve. Defendants further respond that they currently contemplate, subject to further

consideration and final confirmation, that the TON Foundation will have the following

associated members or persons: (i) Pavel Durov; (ii) Nikolai Durov; and (iii) any other member

or person selected by Pavel Durov and Nikolai Durov prior to the initial issuance of Grams or the

incumbent members of the TON Foundation post-initial issuance.

INTERROGATORY NO. 11:

              Identify all other entities that your employees, or any independent contractors you
used in connection with Grams, work for, consult with, or have a business or pecuniary interest
in.



                                                 24
      Case 1:19-cv-09439-PKC Document 250-3 Filed 07/01/20 Page 27 of 35

CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER


RESPONSE TO INTERROGATORY NO. 11:

               Defendants object to this Interrogatory on the grounds that it is vague, ambiguous,

overly broad, unduly burdensome and seeks information that is neither relevant to any claim or

defense in the Action nor proportional to the needs of the Action, including, without limitation,

because Interrogatory No. 11 seeks the employment and financial information of employees and

independent contractors outside the possession, custody or control of Defendants. Defendants

also object to Interrogatory No, 11 as it is duplicative with Plaintiffs prior discovery requests

and refer Plaintiff to the ongoing document productions and/or upcoming depositions in this

action as a more convenient and practical and less burdensome source for this information.

               Subject to and without waiving their objections, and subject to further discovery

in this Action, Defendants respond to this Interrogatory as follows. Defendants already provided

a list of Telegram employees involved with Grams. Telegram has also retained numerous law

firms, vendors and/or service providers in connection with the private placement and Grams,

including but not limited to Skadden, Arps, Slate, Meagher & Flom LLP; numerous other local

counsel in connection with other jurisdictions; Lawson Conner; Credit Suisse; and Navigant

Consulting.

INTERROGATORY NO. 12:

              Describe the date(s) you learned about existing or planned secondary trading in
Grams, including the source of the information.

RESPONSE TO INTERROGATORY NO. 12:

               Defendants object to this Interrogatory on the grounds that it is vague, ambiguous

and seeks information that is neither relevant to any claim or defense in the Action nor

proportional to the needs of the Action, including, without limitation, because Interrogatory No.

12 is vague and ambiguous as to what information it actually seeks in asking for a description of


                                                 25
      Case 1:19-cv-09439-PKC Document 250-3 Filed 07/01/20 Page 28 of 35

CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER


"date(s)." Defendants also object to Interrogatory No. 12 as it is duplicative with Plaintiff's prior

discovery requests and refer Plaintiff to the ongoing document productions and/or upcoming

depositions in this action as a more convenient and practical and less burdensome source for this

information.

                   Subject to and without waiving their objections, and subject to further discovery

in this Action, Defendants respond to this Interrogatory as follows. Because the TON

Blockchain has not yet launched and no Grams currently exist, there is no "existing        secondary

trading" of Grams.

                   Defendants further respond that in March 2018, Defendants sent to Plaintiff a

spreadsheet listing approximately 60 websites that Telegram believed had been fraudulently

offering to sell Grams, and refer Plaintiff to that spreadsheet and all related communications for

further details.

                   Defendants further respond that on May 29, 2019, Liquid sent an email to

Telegram which addressed Liquid's apparent intention to "launch an Initial Exchange Offering

(IE0) with our partner Gram Asia who will contribute Grams," and refer Plaintiff to previous

correspondence in this Action for further details.

                   Defendants further respond that on November 20, 2019, they sent a letter to "easy

DNS Technologies, Inc." requesting that it cease hosting a website, ton-telegram.com, which

Defendants believes to be fraudulently offering to sell Grams on behalf of Telegram, and refer

Plaintiff to that letter for further details.

                   Upon information and belief, Defendants further respond that, from time to time,

there have been various public reports regarding potential secondary trading of Grams and refer




                                                   26
      Case 1:19-cv-09439-PKC Document 250-3 Filed 07/01/20 Page 29 of 35

CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER


Plaintiff to those reports as a more convenient, less burdensome or less costly source of such

information.

INTERROGATORY NO. 13:

                Describe your knowledge as to whether any of your materials used to market,
offer, or sell Grams were made available to individuals other than those to whom you directly
marketed, offered, or sold Grams, including without limitation the date you obtained such
knowledge.

RESPONSE TO INTERROGATORY NO. 13:

               Defendants object to this Interrogatory on the grounds that it is overly broad,

unduly burdensome and seeks information that is neither relevant to any claim or defense in the

Action nor proportional to the needs of the Action, including, without limitation, because

Interrogatory No. 13 seeks information regarding the actions of third parties that are outside

Defendants' possession, custody, or control. Defendants also object to Interrogatory No. 13 as it

is duplicative with Plaintiff's prior discovery requests and refer Plaintiff to the ongoing

document productions and upcoming depositions in this action as a more convenient and

practical and less burdensome source for this information.

               Subject to and without waiving their objections, and subject to further discovery

in this Action, Defendants respond to this Interrogatory as follows. Defendants have never

intended for any marketing or offering materials directed to purchasers or potential purchasers in

the private placement to be made available publicly or to anyone other than those purchasers or

potential purchasers. The Round One Purchase Agreements prohibit private purchasers from

offering the Purchase Agreement or any Grams or from publicly disclosing the intention to make

any such offers. The Round Two Purchase Agreements state that "the Purchaser shall, and shall

cause its Affiliates and representatives and any Purchaser Investor to, (i) keep this Purchase

Agreement and any other information provided to the Purchaser or its Affiliates or


                                                 27
      Case 1:19-cv-09439-PKC Document 250-3 Filed 07/01/20 Page 30 of 35

CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

representatives or any Purchaser Investor by or on behalf of the Issuer or the Parent secret at all

times, except with the prior written consent of the Issuer and the Parent, (ii) not disclose such

information or allow such information to be disclosed in whole or in part to any third party

without the prior written consent of the Issuer and the Parent, (iii) not use such information in

whole or in part for any purpose other than in connection with the transactions contemplated by

this Purchase Agreement, and (iv) undertake to take all reasonable measures to ensure the

confidentiality of this Purchase Agreement and any other information provided to the Purchaser

or its Affiliates or representatives or any Purchaser Investor by the Issuer or the Parent."

               Upon information and belief, Defendants further respond that it has been publicly

reported that, from time to time, certain of the materials sent to purchasers or potential

purchasers in the private placement have been leaked online. Defendants did not leak these

materials and do not know who did. Defendants further respond that the March 2, 2019 version

of the TON Whitepaper is publicly available at: https://test.ton.org/. Defendants further refer

Plaintiff to their response to Interrogatory No. 12.

INTERROGATORY NO. 14:

                Identify all witnesses with knowledge or information relevant to your defenses to
the allegations in the Complaint against Defendants, Pavel Durov or Nikolai Durov, or relevant
to the allegations in the Complaint.

RESPONSE TO INTERROGATORY NO. 14:

               Defendants object to this Interrogatory on the grounds that it is vague and

ambiguous and seeks information that is not proportional to the needs of the Action. Defendants

also object to Interrogatory No. 14 as it is duplicative with Plaintiff's prior discovery requests.

               Subject to and without waiving their objections, and subject to further discovery

in this Action, Defendants respond to this Interrogatory as follows. Defendants are continuing to



                                                 28
      Case 1:19-cv-09439-PKC Document 250-3 Filed 07/01/20 Page 31 of 35

CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER


reasonably investigate which witnesses may have knowledge or information relevant to the

allegations in the Complaint and hereby identify Pavel Durov, the private placement purchasers,

and any individuals or entities named or referenced in Plaintiff's Complaint or application for a

preliminary injunction; the SEC Commissioners and Staff involved with cryptocurrenices and/or

Grams; and any individuals or entities referenced or named in any of Defendants' responses to

these Interrogatories.

INTERROGATORY NO. 15:

               Describe how incentive payments using Grams will be programmed into TON,
including but not limited to how the determination of allocation of incentive payments will
function, including plans for fixing or adjusting any such payments.

RESPONSE TO INTERROGATORY NO. 15:

               Defendants object to Interrogatory No. 15 as it is duplicative with Plaintiffs prior

discovery requests. Subject to and without waiving their objections, and subject to further

discovery in this Action, Defendants respond to this Interrogatory as follows. Because the TON

Blockchain has not yet launched, Defendants have reserved and continue to reserve all rights to

change, modify, or eliminate the existence or details of any incentive payments with respect to

the TON Blockchain. Subject to that reservation of rights, Defendants currently contemplate that

approximately 10% of the initial supply of Grams will be allocated for incentive payments to

TON Blockchain users (the "Incentives Pool"). The Incentives Pool is expected to be managed

by the TON Foundation. The Incentives Pool is expected to be used by the TON Foundation to

promote the usage of Grams among consumers and strengthen its position as a bona fide

currency.

               Defendants currently contemplate that more than 50% of the Grams held in the

Incentives Pool will be distributed among active users of Telegram Messenger on a first-come,



                                                29
      Case 1:19-cv-09439-PKC Document 250-3 Filed 07/01/20 Page 32 of 35

CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER


first-served basis. Grams worth approximately $3 to $7 will be distributed to users as an

incentive to download and use the TON Wallet. Users will be required to provide specific

identifying information and demonstrate they do not maintain multiple accounts. If a user fails

to meet this requirement within a defined period of time, the assigned Grams may be offered to

another user who has not yet been assigned any Grams. Independent developers may also

purchase Grams on the open market and award Grams in a similar fashion to promote adoption

of other wallets.

               Defendants currently contemplate that less than 50% of the Grams held in the

Incentives Pool may be made available as rewards by the TON Foundation to third-party

developers in accordance with the TON Foundation's mission to support the decentralized TON

Blockchain and consumptive use of Grams. The parameters of such rewards will be made

publicly available on the TON Foundation's website and will be set by the TON Foundation

board of directors, described above. The management of the Incentives Pool will be transparent,

and the balance, the method of allocation, and the amount of each allocation of Grams will be

publicly viewable.

INTERROGATORY NO. 16:

              Describe how you will facilitate the price stability of Grams or the utility of
Grams as a medium of exchange, including the contours of their "price stabilization" role, under
what circumstances they will buy and/or sell Grams, and whether these purchases and/or sales
will be automated and, if so, by what means.

RESPONSE TO INTERROGATORY NO. 16:

               Defendants object to Interrogatory No. 16 as it is duplicative with Plaintiff's prior

discovery requests. Subject to and without waiving their objections, and subject to further

discovery in this Action, Defendants respond to this Interrogatory as follows. Defendants will

not "facilitate the price stability of Grams" following launch of the TON Blockchain. Although


                                                30
      Case 1:19-cv-09439-PKC Document 250-3 Filed 07/01/20 Page 33 of 35

CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER


Telegram may, in its sole discretion, determine whether to develop applications for users on the

TON Blockchain, it is under no obligation to do so, and if it does, it will be in the same position

as any other third-party developer of applications for the TON Blockchain. Telegram will not

have any superior rights or access to any other third party with respect to the TON Blockchain,

and will have no ability to alter the TON Blockchain's publicly-viewable code.

               Because the TON Blockchain has not yet launched, Defendants have reserved and

continue to reserve all rights to change, modify, or eliminate the existence or details of the TON

Blockchain, the TON Foundation, or any "price stabilization" functions. Subject to that

reservation of rights, Defendants currently contemplate that the TON Foundation will determine

whether to sell Grams by comparing the Reference Price (as defined below) and current market

price of Grams. The TON Foundation will be responsible for determining which exchanges are

utilized for this purpose and how such price determination is being made, and the TON

Foundation will make this information publicly available. If the price of Grams on third-party

exchanges exceeds the Reference Price, the TON Foundation may, but is not obligated to, sell

Grams from the TON Reserve into the market at a price equal to or greater than the Reference

Price. Defendants anticipate that the TON Foundation's selling of Grams by the TON Reserve

may have the intended effect of lowering the market price of Grams in certain circumstances.

INTERROGATORY NO. 17:

               Disclose the "formula-based reference point" to buy and/or sell Grams.

RESPONSE TO INTERROGATORY NO. 17:

               Defendants object to Interrogatory No. 17 as it is duplicative with Plaintiff's prior

discovery requests. Subject to and without waiving their objections, and subject to further

discovery in this Action, Defendants respond to this Interrogatory as follows. The "Reference



                                                31
      Case 1:19-cv-09439-PKC Document 250-3 Filed 07/01/20 Page 34 of 35

CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER


Price" of a Gram at the beginning of each Round of the Private Placement was computed as: 0.1

* e"(n * 10-9). Here, n denotes the total number of Grams subscribed for prior to that stage. The

price of Grams subscribed for in each round of the Private Placement was calculated as: (Total

$ Value Raised) / (Total Number of Grams Subscribed For). The Total Number of Grams

Subscribed For was calculated as: (109 ) * In@ + (Total $Value Raised)/ ((109 ) * Pn) ). Here,

Pn denotes the Reference Price of a Gram. The Reference Price does not dictate or bear any

relationship to the market price for Grams following the launch of the TON Blockchain, which

will be subject to forces of market supply and demand (except as provide above with respect to

the TON Foundation's currently-contemplated Gram-selling function, which may in certain

circumstances have the effect of lowering the market price for Grams).

INTERROGATORY NO. 18:

               Describe the amounts of Grams that will be held by each of you (including, for
the avoidance of doubt, each of your employees or other entities controlled by or associated with
you) upon the launch of Grams.

RESPONSE TO INTERROGATORY NO. 18:

               Defendants object to Interrogatory No. 18 as it is duplicative with Plaintiffs prior

discovery requests. Subject to and without waiving their objections, and subject to further

discovery in this Action, Defendants respond to this Interrogatory as follows. Because the TON

Blockchain has not yet launched, Defendants have reserved and continue to reserve all rights to

change, modify, or eliminate the existence or details of the allocation of Grams at launch of the

TON Blockchain. Subject to that reservation of rights, Defendants currently contemplate that

4% of the initial supply of Grams will be granted to Defendants' development and management

team. These Grams are subject to a four-year vesting period following the launch of the TON




                                                32
     Case 1:19-cv-09439-PKC Document 250-3 Filed 07/01/20 Page 35 of 35

CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER


Blockchain. 28% of the initial supply of Grams would be allocated to the TON Reserve to be

used by the TON Foundation as described above.

Dated:   New York, New York
         November 22, 2019


                                               /s/ Alexander C. Drylewski
                                              George A. Zimmerman
                                              Scott D. Musoff
                                              Alexander C. Drylewski
                                              Christopher P. Malloy
                                              SKADDEN, ARPS, SLATE,
                                               MEAGHER & FLOM LLP
                                              Four Times Square
                                              New York, New York 10036
                                              Phone: (212) 735-3000

                                              Attorneysfor Defendants




                                             33
